MEMORANDUM **
Justina Soriano-Garcia, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ order dismissing her appeal from an immigration judge’s decision denying her application for cancellation of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence the agency’s continuous physical presence determination. Lopez-Alvarado v. Ashcroft, 381 F.3d 847, 851 (9th Cir. 2004). We deny the petition for review.
Substantial evidence supports the agency’s determination that Soriano-Garcia did not meet her burden to establish continuous physical presence where she failed to provide adequate supporting documentation attesting to her presence in the United States prior to 1997. See 8 U.S.C. § 1229b(b)(l)(A); cf. Lopez-Alvarado, 381 F.3d at 854.
Soriano-Garcia’s contentions that the agency violated her due process rights by disregarding her physical presence evidence as well as her arguments on appeal are not supported by the record.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.